I regret that I cannot concur in the opinion of the majority of my brethren rendered in this case. I agree with them in the holding that a prima facie case was made out by the plaintiffs in error and that the burden of proof upon the issue of "accident" or no accident is upon the defendant in error, the latter being defensive matter. I also agree that this court is bound by the agreed statement of facts, and that we cannot deviate therefrom as to the evidence to be considered. But I cannot concur in the conclusion that the insured was killed by the beneficiary by "accident." And feeling impelled to this course, and the case being one of first impression in this State, so far as I have been able to find, it probably devolves upon me to state my reasons for non-concurrence at some length so as to make my position as clear as I can.
The case is not without its difficulties. In fact, I have found myself at times very much in doubt about a correct solution of it, even after as thorough an investigation of the authorities accessible to me as I had been able to make. I have carefully and studiously *Page 560 
read and considered the briefs of counsel for both parties more than once, and this court cannot but feel deeply grateful to them for the information and research contained in them, each side maintaining their position with consummate ability. The value of this information and its absolute necessity are very forcibly shown in the case of Grand Lodge v. Lawson, 203 S.W. 394, wherein Judge Jenkins, who rendered the opinion, said: — "Neither of the parties hereto has cited any authority in reference to this feature of this case; and in our limited time for research we have not been able to find any." This case is the only one I have been able to find anywhere that is exactly like the case at bar in the recitals and terms of the contract on the question of "accident." The language there used is precisely the same as that in the instant case, while the facts as to the killing were very different. The court holding that there was no accident, and the "feature" to which Judge Jenkins referred was that which related to a killing by the beneficiary "by accident." I am citing this opinion only to show how utterly devoid of precedent we are as a guide to a correct decision in the instant case, and it only shows that all this special court can do is to just "hew out" such a decision as is most compatible with the rules of construction of contracts and most in harmony with what may seem to be the right and justice of the case.
Having said this much by way of "introduction," so to speak, I come now to the points of divergence between the majority of this court and myself, and this divergence seems to arise upon a construction of the following clause in the insurance contract, in the light of the agreed statement of facts, viz: — "If the member holding this certificate should die by the hands of the beneficiary or beneficiaries named herein, except by accident,
this certificate shall be null and void and of no force and effect, and all moneys which shall have been paid and all rights and benefits which shall have accrued on account of the certificate shall be absolutely forfeited, without notice or service."
Without burdening this opinion by copying the agreed statement of facts on this feature of the case, suffice it to say that the agreement shows that the insured was killed by his wife, the beneficiary, after repeated quarrels, both very angry, under circumstances which justified the wife to resort to the law of self-defense in her own protection, and kill the insured, which she did by shooting him with a pistol which she had concealed under the pillow of her bed, he, at the time of the shooting, advancing upon or towards her, cursing and swearing, and with an ax in his hand, holding it next to the blade. The pertinent portions of this agreed statement are more fully set out in the opinion rendered by Judge Graves in the Galveston Court of Civil Appeals, 241 S.W. 516, which are here referred to for a more extended statement of the same. *Page 561 
No jury was had in the trial court and the trial judge held that the killing was done by the wife "acting in her own necessary self-defense, and not by accident," thereby rendering "the certificate null and void and of no effect, and the plaintiffs are not entitled to recover." If I correctly interpret the decision of the appellate court above referred to, that court held that the question of "accident" should be determined from the "standpoint of the husband" and not that of the wife, the trial court not indicating from whose standpoint the issue of "accident" should be considered, although I gather from his conclusions of fact and of law that it should be determined from the standpoint of the wife. In fact, Judge Graves does not seem to have attached very much importance to the question of "accident," but, in effect, held that the insured had "breached" his contract by placing himself in such position as to make it necessary for his wife to kill him in her own self-defense, and therefore, "the obligation never matured, and he left nothing to raise any issues on between the association and his beneficiaries." And again he says: — "Under the conclusion indicated, no question of forfeiture arises, but merely one of enforcement of a contract as made by the parties to it."
My brethren of the majority are in harmony with the Court of Civil Appeals in holding that the issue as to whether the killing was or was not by accident must be determined "from the standpoint of the assured," but they reach different conclusions, the majority basing their view upon the statement that this conclusion is correct because the wife, the beneficiary, was not "an active" party in the making of the contract, and therefore the question of "accident" cannot be considered "from her standpoint," while the Court of Civil Appeals holds that the plaintiffs should not recover, though it be considered, as do the majority, "from the standpoint" of the husband. In other words, though reasoning from the same "angle," as to the issue of "accident," they reach different results.
With all due respect to the majority and the Court of Civil Appeals, and knowing their learning and ability, I must say that I do not agree with them as to the "angle" from which to consider the question of "accident" in this case, and I say it with full knowledge of my own imperfections. I believe that, no matter under what circumstances the killing occurred, the issue of "accident" must be determined from the standpoint of the wife, and from her standpoint alone. Under the terms of the contract, she, and she only, could commit the "accident," if any, by which the killing should take place. The accident, if committed at all, must be committed "by the hands" of the wife, the beneficiary. This is the express requirement of the contract as to the "killing," and no one denies that she did the killing, and no one denies that if we determine the *Page 562 
question of "accident" from the standpoint of the wife there was no accident. An accident committed by any one else would not have affected the validity of the contract. In the very nature of things it could not do so. The "accident," if any, must flow from some act or conduct of the "beneficiary," and in this case the wife was the beneficiary and she did the "killing." She killed the insured deliberately and intentionally, bringing the pistol out from its "hiding place," and purposely fired the fatal shot that ended the life of her husband. There was no "accident" ather hands, and she should not be allowed to take advantage of her own deliberate act and recover on the policy. Had she and her husband been in a good humor and she had been merely "toying" with the pistol, and it was unintentionally fired, or if she had inadvertently dropped the pistol from her hands and it so struck something as to make it shoot, then, in either case, the shooting would have been by "accident." Or if she had killed him in any other accidental manner and not by deliberation and on purpose, the policy would not have been "forfeited," nor would it have been if some one else had killed her husband without her knowledge or consent or collusion, whether by accident or not. The admitted fact that she killed the insured "in self-defense," shows that it was not done "by accident." The contract did not say that if she should kill the insured "except by accident or in self-defense" it would be forfeited, but declared that if she should kill him in any way except by accident the contract would be rendered "null and void." True, the doctrine of "self-defense" is far-reaching and is inviolable, and it looks hard that she must lose her contract because she had to kill her husband, as she thought and as the agreed statement specifically declares, inself-defense. As was so forcibly expressed by one of the "pioneer" judges of Texas, Associate Justice Royall T. Wheeler of the Supreme Court, in the case of Lander v. State, 12 Tex. 476
[12 Tex. 476]: — "The right of self-defense rests upon the law of necessity; is the natural and inalienable right of every human being and does not depend upon any law of society, but is derived from a higher source; and may be rightfully exercised anywhere and at all times, whether beneath a despot's rule or on Freedom's soil, or whether he exists in a heathen land or breathes beneath a Christian sun." But contracts must be construed according to the terms in which they are expressed, and in keeping with the usual, natural and logical significance of the language used in them, and neither sentiment nor sympathy can be permitted to alter them, no matter how much we would sometimes like to have it otherwise. So it is in the instant case, though the beneficiary killed the insured "in self-defense," she should not be permitted to excuse her own purposely committed act by invoking even this sacred and inalienable right, or by reason of the fact that it is *Page 563 
mutually agreed that the right did exist. True, she was not an "active party" to the contract, but she was the "beneficiary," by whose conduct, and that of no one else, according to the contract, the latter was to remain in force or become "null and void," and by whose conduct alone the issue of "accident" or no accident was to be determined. As I see it, the question of "accident or no accident" was "limited and restricted" to her acts if we will give to the language of the contract its ordinary, reasonable and logical interpretation. The "killing" was to be done "by the hands" of the "beneficiary," and so must the "accident," if any, be "by the hands" of the beneficiary, when we read the connection in which the language of the contract is used.
However, and in order to make my position better understood on the question of "accident" and the "standpoint" from which it is to be viewed, I will state that I could not construe the killing to have been done "by accident" even if it is considered "from the standpoint of the insured." The killing came about by his own conduct, that is, it was evidently provoked by him, and to say that he had no reason to "anticipate" that it might lead to his death, is going further into his "mental processes" at that time than I can afford to go, with all the surrounding circumstances confronting me and with the plain language of the contract before me. As I have stated, to undertake to consider the issue of accident "from the standpoint of the insured" would be doing violence to the clear and plain terms in which the contract is expressed, but if that is done, still I can not concur in the contention that the "beneficiary" killed the insured "by accident." In all fairness and justice to my brethren of the majority it is perhaps due them that I should say that there is a line of authorities which seem to authorize the opinion they have rendered; but I maintain that these authorities are based on cases very different from the one at bar, and are founded upon contracts not at all similar to the one we are seeking to interpret. For the most part they rest upon contracts made in purely "accident insurance" cases, and because of the special and peculiar verbiage of such contracts. Counsel for plaintiff in error very ably present their views upon some of those cases, and I have read and re-read them with much interest and concern. And if it were not for having to extend this opinion beyond a proper and necessary length, I would be glad to review some of them and endeavor to show their dissimilarity to the one we are trying to decide. The instant case is not one of "accident insurance" at all. Certainly, it does raise the issue of "accident," pure and simple, but it is one upon which the line of authorities I have referred to throw very little valuable light, as I now see them, and are clearly distinguishable from the instant case. For quite a while I was very favorably *Page 564 
impressed with those authorities and was disposed to view them as the majority have done, but further, and, I trust, better examination and investigation have led me to believe my first impression was erroneous. Having no precedent by which to be guided, and with nothing but analogous decisions to aid us, the case at bar is in a group "all to itself," so to speak, and must be reasoned out principally upon its own terms of expression, and this I have sought to do, after giving to it the best thought of which I am capable.
What I have said leads naturally to the conclusion that I must dissent, though regretfully, as I have stated, from the majority opinion, and hold that all the assignments of error should be overruled and the judgment of the trial court and that of the Court of Civil Appeals affirmed.